UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1487



IN RE:   LISA ANNETTE BROADNAX,

                                                            Debtor,

------------------------------

LDA ANNETTE BROADNAX,


                                              Plaintiff - Appellant

           versus


VETERANS AFFAIRS,

                                              Defendant - Appellee,

UNITED STATES TRUSTEE,

                                                 Party in Interest.



                             No. 04-1488



IN RE:   LISA ANNETTE BROADNAX,

                                                            Debtor,
------------------------------

LISA ANNETTE BROADNAX,

                                             Plaintiff - Appellant,

           versus
VETERAN AFFAIRS,

                                              Defendant - Appellee,

UNITED STATES TRUSTEE,

                                                 Party in Interest.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-42-2; CA-03-913-2; BK-02-72575-DHA; APN-03-7138)


Submitted:   July 29, 2004                Decided:    August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa Annette Broadnax, Appellant Pro Se.      Paul Joseph McNulty,
United States Attorney, Alexandria, Virginia; Gregory David Stefan,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Lisa Annette Broadnax

appeals the district court’s orders: (1) dismissing an appeal from

the bankruptcy court for failing to designate the record, as

required by Fed. Bankr. R. 8006, and denying her motion for

reconsideration and (2) dismissing as untimely another appeal from

a bankruptcy court order.   We have reviewed the records and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Broadnax v. Veteran Affairs, Nos. CA-04-

42-2; CA-03-913-2 (E.D. Va. filed Mar. 9, 2004 & entered Mar. 10,

2004; Apr. 1, 2004; filed Apr. 2, 2004 & entered Apr. 5, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -